THE STATE OF SOUTH CAROLINA
                  In The Supreme Court

   Nathenia J. Rossington, Respondent,

   v.

   Julio A. Rossington, Petitioner.

   Appellate Case No. 2022-000715



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                 Appeal From Berkeley County
        The Honorable Michael S. Holt, Family Court Judge


                   Opinion No. 28123
   Submitted November 3, 2022 – Filed November 23, 2022


                         REMANDED


   Brett Lamb Stevens, of Stevens Law, LLC, of Columbia,
   for Petitioner.

   Megan Catherine Hunt Dell, of Dell Family Law, P.C., of
   Charleston, for Respondent.

   Suzanne E. Groff, of Charleston, Guardian ad Litem.
PER CURIAM: Petitioner seeks a writ of certiorari to review the court of
appeals' reversal of the family court's order in this matter. Rossington v.
Rossington, Op. No. 2022-UP-025 (S.C. Ct. App. filed Jan. 12, 2022). We grant
the petition on Petitioner's Questions 1, 2, and 4 and deny the petition on
Petitioner's Question 3.

This action was commenced in 2017. The matter of physical and legal custody of
the parties' minor child has been in contention for almost six years—since the child
was two months old. We regret the delay caused in part by our state's court system
and acknowledge considerable changes and milestones could occur for a minor
child during such a substantial delay that may alter the determination of an
arrangement created in the best interests of the child. Indeed, it is more than likely
the amount of time that has passed since the family court's order has resulted in a
stale record incapable of reflecting facts and circumstances from which the current
best interests of the child can be determined. See Davis v. Davis, 356 S.C. 132,
135, 588 S.E.2d 102, 103 (2003) (holding the best interests of the child is the
court's paramount consideration in child custody matters).

Accordingly, we dispense with briefing, remand this matter to the family court for
a trial de novo on the custody issue to ensure the custody determination is based on
the current best interests of the child, and direct the family court to revise the
award of attorney's fees in light of the new trial on the custody issue. See
Georgetown Cnty. Dep't of Soc. Servs. v. Phipps, 278 S.C. 64, 65, 292 S.E.2d 184,
185 (1982) (remanding to the family court for a trial de novo, with the full right of
each party to submit evidence and be heard on custody, due to the considerable
amount of time—three years—that had elapsed between the original custody order
and this Court's decision in the matter); Dorn v. Criddle, 306 S.C. 189, 193, 410
S.E.2d 590, 593 (Ct. App. 1991) (remanding a child custody matter for a trial de
novo after a three-year lapse between court proceedings resulted in a stale record);
Cook v. Cook, 280 S.C. 91, 93, 311 S.E.2d 90, 91 (Ct. App. 1984) (remanding a
child custody matter for a trial de novo after a four-year lapse between court
proceedings resulted in a stale record). If either party wishes to appeal the order of
the family court after a trial de novo, the appeal shall be filed directly with this
Court.

REMANDED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.